Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, species A, and subspecies E in the reply filed on 10/21/21 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/21.
Claim Objections
Claims 3,5-7 are objected to because of the following informalities:  
Claim 3 recites “consisting having”.
Claims 5-6 recite “during at time period”.  
Claim 7 recites “consisting a”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7,9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2009/093954A1 (“Persson”) in view of USPUB 2008/0188933A1 (“Koob”).
Regarding claim 1 and 7, Perrson teaches a method of reconstructing anatomic tissue of a muscolo-skeletal apparatus comprising the steps of providing a biodegradable warp knit fabric material implant consisting of a biodegradable single synthetic porous polymeric material (poly(urethane urea).
Regarding the material properties of claims 1-6, the material of Applicant’s disclosure is identical to Applicants material (see pages 8-9, Example 1, Table 1 and Applicant’s paragraphs [0029]-[0030] and Table 1) and thus inherently meets the structural properties.  
With further regard to claim 1,9,10, Persson lacks the express disclosure of an aspect ratio of 20 or more, and affixing distal and proximal fixation regions having transverse folds.  Koob, Figure 6A and paragraph [0051]-[0053] teaches a method of reconstructing anatomic tissue of a muscolo-skeletal apparatus comprising the steps of providing fabric having aspect ratio of 20 or more and using transverse folds at proximal and/or distal regions in order to provide a suitably sized construct with enhanced fixation regions to securely fasten the construct to tissue.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Persson to include the steps of providing an implant with aspect ratio of 20 or more and distal and proximal fixation regions with transverse folds to improve securement of the implant to tissue in a well known manner.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774